Citation Nr: 0430039	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  01-08 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right above the 
knee amputation claimed as secondary to varicose veins.  

2.  Entitlement to a rating in excess of 20 percent for 
varicose veins of the right leg.  

3.  Entitlement to a rating in excess of 40 percent for 
varicose veins of the left leg with deep venous thrombosis.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from September 1953 to 
August 1956 and from October 1956 to November 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeals from rating decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran testified at a Board hearing at 
the RO in May 2004.  

In August 2001, a Congressional inquiry indicated that the 
veteran was claiming entitlement to service connection for 
post-phlebitic syndrome.  The issue is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the RO for appropriate action.

The issues of entitlement to a rating in excess of 20 percent 
for varicose veins of the right leg, entitlement to a rating 
in excess of 40 percent for varicose veins of the left leg 
with deep venous thrombosis, entitlement to TDIU and 
entitlement to special monthly compensation based on the need 
for regular aid and attendance and/or being housebound  are 
being remanded and are addressed in the REMAND portion of the 
decision below.  They are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDING OF FACT

The competent evidence of record indicates that there is no 
link between the right above the knee amputation and the 
service-connected varicose veins.  


CONCLUSION OF LAW

A right above the knee amputation was not incurred in or 
aggravated by the veteran's active duty service. 38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.10 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for entitlement to service connection.  The discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and correspondence from the RO have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, a letter dated in February 2004 effectively 
furnished notice to the veteran of the types of evidence 
necessary to substantiate his claim as well as the types of 
evidence VA would assist him in obtaining.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decisions which gave 
rise to this appeal, the Board finds no prejudice to the 
veteran.  He was adequately furnished the type of notice 
required by VCAA and has had an opportunity to identify 
evidence and submit evidence.  Any error resulting from VCAA 
notice subsequent to the initial rating decision was harmless 
error.  The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claim.  The 
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

The Board also finds that all necessary assistance has been 
furnished to the veteran.  The evidence of record consists of 
service medical records, and VA and private medical records.  
An opinion was obtained by VA as to a potential relationship 
between the right above the knee amputation and the service-
connected varicose veins.  

The Board notes that the veteran reported he had been in 
receipt of Social Security Administration disability 
compensation since 1984 and the records upon which this 
determination was based have not been associated with the 
claims file.  The Board finds that, with regard to the issue 
of entitlement to service connection for a right above the 
knee amputation as secondary to the service-connected 
varicose veins, a remand is not required in order to obtain 
this evidence.  The amputation in question occurred in 
November 1999 and again six months later.  This is more than 
10 years after the award of Social Security benefits.  


Service connection criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected. 38 
C.F.R. §§ 3.310.

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required. This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions. Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Analysis

The veteran has claimed entitlement to service connection for 
a right above the knee amputation which he alleges is 
secondary to his service-connected varicose veins.  He has 
not alleged and the facts do not support a finding that the 
amputation occurred during active duty service.  The Board 
finds the claim must be denied as there is no competent 
evidence of record linking the above the knee amputation to 
the veteran's varicose veins.  The only evidence of record 
which indicates that there is a link between the varicose 
veins and the amputation is the veteran's own allegations and 
testimony.  The veteran, however, is a lay person and is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  His opinion as to the etiology of 
the right above the knee amputation is without probative 
value.  

The veteran also testified before the undersigned in May 2004 
that he had been informed by health care professionals that 
there was a link between his varicose veins and the above the 
knee amputation.  As to that contention, it must be noted 
that the U.S. Court of Appeals for Veterans Claims (the 
"Court") has held that a lay person's statement about what 
a physician told him or her, i.e., "hearsay medical 
evidence," cannot constitute the medical evidence, as "the 
connection between what a physician said and the layman's 
account of what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that, aside from the veteran's own 
testimony on the matter of what a physician reported to him, 
the record is devoid of evidence substantiating any such 
admission by any medical personnel.  .  

In opposition to the veteran's allegations are the opinions 
from physicians who opined that there was no link between the 
service-connected varicose veins and the right above the knee 
amputation.  A March 2000 private clinical record from Dr. R. 
J. includes the notation that the veteran thought his 
amputation should be service-connected because of the 
varicose veins he had during active duty.  The physician 
wrote that he had informed the veteran that he was unable to 
say that the varicose veins had anything to do with the 
amputation "because it is a completely different problem."  
The varicose veins for which the veteran had surgery during 
active duty have nothing to do with the arteriosclerosis that 
necessitated the bypass surgery and extremity loss.  The 
physician noted that the veteran was attempting to get some 
help (obtain compensation for the amputation) which the 
physician opined was "really abusing the system to try and 
get help like this."  

A report of a May 2001 VA general medical examination 
includes the notation that the veteran developed peripheral 
vascular disease and had lost his right leg with an above the 
knee amputation.  The examiner then noted that the amputation 
was probably not related to his venous insufficiency.  

In October 2001, a VA physician reviewed the medical evidence 
of record and opined that the varicose veins which were 
present during the veteran's active duty service were a 
completely different problem from the arteriosclerosis which 
caused him to have the bypass surgery and extremity loss. The 
examiner noted that the veteran was service-connected for 
problems with his veins but it was problems with his arteries 
which caused the surgical intervention.  

As there is no competent evidence linking any service-
connected disability including varicose veins to the right 
above the knee amputation and as there is competent evidence 
of record indicating that, in fact, there was no link, the 
Board finds the claim of entitlement to service connection 
for a right above the knee amputation must be denied.  There 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for a right above the knee 
amputation claimed as secondary to service-connected varicose 
veins is not warranted.  The appeal is denied.  


REMAND

In a June 2001 rating decision, the RO discontinued a 30 
percent evaluation for bilateral varicose veins and granted a 
40 percent evaluation for varicose veins of the left leg with 
deep venous thrombosis and continued a 20 percent evaluation 
for the right leg varicose veins.  In September 2001, the 
veteran indicated that he was appealing the evaluation 
assigned for the bilateral varicose veins as well as the 
evaluation assigned for the right leg varicose veins.  He 
also discussed problems with his left leg.  The Board has 
determined that the September 2001 document is a notice of 
disagreement with the ratings assigned for the varicose veins 
of the left and right legs.  The RO has not issued a 
statement of the case pertaining to these issues.  When there 
has been an initial RO adjudication of a claim and a notice 
of disagreement as to its denial, the claimant is entitled to 
a statement of the case, and the RO's failure to issue a 
statement of the case is a procedural defect requiring 
remand.  Manlincon v. West, 12 Vet. App. 238 (1998).

The veteran has claimed entitlement to TDIU.  Service 
connection is currently in effect for left leg varicose veins 
with deep venous thrombosis (evaluated as 40% disabling), 
right leg varicose veins (evaluated as 20% disabling), 
sinusotomy (evaluated as 10% disabling), psychophysiological 
gastrointestinal reaction (evaluated as 10% disabling), 
tonsillectomy (evaluated as 0% disabling), fistulectomy 
(evaluated as 0% disabling), hemorrhoids (evaluated as 0% 
disabling), hiatal hernia (evaluated as 0% disabling), and 
appendectomy (evaluated as 0% disabling).  The veteran's 
combined service-connected rating is 70%.  Associated with 
the claims file is the report of a May 2001 VA examination 
which includes the notation that the veteran was 100% 
unemployable.  Diagnoses were deep venous thrombosis of the 
left leg, severe peripheral vascular disease with an above 
the knee amputation on the right, abdominal aortic aneurysms, 
chronic gastroesophageal reflux disease, paroxysmal atrial 
fibrillation, hyperlipidemia, stable coronary artery disease 
and hypokalemia.  While this evidence indicates that the 
veteran is unemployable, it does not indicate that the 
veteran is unemployable solely due to his service-connected 
disabilities.  The Board notes there is evidence of record 
indicating that the veteran was last employed in 1985 but 
quit working at that time reportedly due to abdominal aortic 
aneurysms.  The veteran testified before the undersigned in 
May 2004 that he had been receiving Social Security 
Administration disability benefits since 1984.  It does not 
appear that the Social Security Administration records were 
requested.  Based on the above, the Board finds the veteran 
should be afforded a VA examination to determine if he is 
unemployable due to his service-connected disabilities.  The 
Board also finds that an attempt must be made to obtain the 
Social Security Administration records which formed the basis 
for the veteran being awarded compensation from that agency.  

The veteran is claiming entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or on account of being housebound.  In support of his claim, 
the veteran submitted a report of an aid and attendance 
examination which was completed by a private physician in 
April 2001.  This document indicates that the physician found 
that the veteran was not bedridden but needed assistance in 
dressing, bathing, using the bathroom and in walking in and 
out of the house.  The veteran was able to eat unassisted.  
Diagnoses reported were severe chronic phlebitis of the left 
leg, an old right above the knee amputation and an abdominal 
wall hernia.  Special monthly compensation is determined 
based on the severity of the service-connected disabilities 
only.  The April 2001 report included diagnoses of service-
connected and non-service-connected disabilities.  The Board 
finds the veteran should be afforded an examination to 
determine if he requires aid and attendance or is housebound 
based only on the service-connected disabilities.  The 
veteran has not been afforded a VA aid and 
attendance/housebound examination. 

Accordingly, the issues of entitlement to an increased rating 
for varicose veins of the left and right legs, TDIU and 
entitlement to special monthly compensation are hereby 
remanded for the following:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

2.  The RO should issue the veteran and 
his representative an appropriate 
statement of the case for the claims of 
entitlement to increased ratings for left 
and right varicose veins.  They should be 
advised of the requirements for 
perfecting a timely appeal as to this 
issue.  The RO should also insure that 
the veteran and his representative are 
provided proper VCAA notice for these 
claims.  

3.  The veteran should be scheduled for a 
VA examination to determine the nature 
and extent of impairment due to his 
service-connected disabilities and the 
effect they have on his employment.  The 
examiner should review the veteran's 
claims file in  conjunction with the 
examination.  Based on the claims file 
review and the examination results, the 
examiner should provide an opinion as to 
whether the veteran's service-connected 
left leg varicose veins with deep venous 
thrombosis, right leg varicose veins, 
sinusotomy, psychophysiological 
gastrointestinal reaction, tonsillectomy, 
fistulectomy, hemorrhoids, hiatal hernia, 
and/or appendectomy more likely than not 
or less likely than not render him unable 
to obtain and retain substantially 
gainful employment.  All opinions and 
conclusions expressed must be supported 
by a complete rationale.

4.  The veteran should also be afforded 
an Aid and Attendance examination (with 
VA Form 21- 2680 to be completed) for the 
purpose of ascertaining whether his 
service-connected disabilities have 
rendered him unable to perform self-care 
on a regular basis thereby requiring the 
aid and attendance of another individual 
and to ascertain if the veteran fits the 
VA definition of being "housebound" due 
to his service-connected disabilities. 
The claims folder must be made available 
to the examiner and review of such should 
be reflected in the completed examination 
report.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if any of the issues on appeal 
may be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



